Citation Nr: 0815581	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-30 180	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to July 1965 
and from October 1966 to February 1988.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied entitlement to service 
connection for the above conditions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The veteran is competent to state when the symptoms of his 
claimed hearing loss and tinnitus occurred.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).

The veteran contends that he incurred a bilateral hearing 
loss disability and tinnitus as a result of active duty 
service.  An examination in December 1987 shows some high 
frequency hearing loss (although not to the level specified 
in 38 C.F.R. § 3.385 (2007)).  In his July 2003 claim, the 
veteran reported that he had been treated for hearing loss 
from 1987 to 2003, thereby essentially reporting a continuity 
of symptomatology.  In August 2003 he reported that during 
active duty service he had hearing loss and tinnitus.  In the 
alternative, he contends that tinnitus was incurred as a 
result of medication to treat his service-connected 
hypertension.  In July 2005, a medical professional at the 
Albany New York, VA Medical Center reported that the veteran 
took ACE inhibitors for control of his blood pressure, and 
that this drug was on the list of those that could cause 
tinnitus.  No opinion was expressed as to whether the ACE 
inhibitor caused tinnitus in the veteran's case.

An opinion was obtained from an "ANPC" in June 2005 with 
regard to the claim for service connection for tinnitus.  
That opinion appeared to acknowledge that medications the 
veteran took for hypertension could cause tinnitus.  That 
opinion did not, however, indicate that there was any 
consideration of the history reported by the veteran, and 
concluded that "I cannot resolve this issue without resort 
to mere speculation."  No rationale was provided.  A VA 
examination is inadequate if it fails to reflect 
consideration of the veteran's statements.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

The veteran's report of a continuity of symptomatology 
triggers VA's duty to obtain an examination.  An examination 
is needed to obtain a competent medical opinion as to the 
nature and etiology of the veteran's claimed tinnitus and 
hearing loss. 

This case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination with a physician or 
audiologist to ascertain the etiology of 
any current hearing loss disability and 
tinnitus.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the veteran and 
conducting an examination, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current hearing loss disability or 
tinnitus had its onset in service or is 
otherwise the result of a disease or 
injury (including noise exposure) in 
service.  In addition, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current tinnitus is the result of the 
medication taken by the veteran to treat 
his service-connected hypertension.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

3.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

